Case 1:15-cv-00049-WMS-HKS Document 106-16 Filed 08/20/19 Page 1 of 6




  EXHIBIT N
Case 1:15-cv-00049-WMS-HKS Document 106-16 Filed 08/20/19 Page 2 of 6

                                                        DEBORAH NEGRYCH



       UNITED STATES DISTRICT COURT
       WESTERN DISTRICT OF NEW YORK




       DARCY M. BLACK,

                                       Plaintiff,

             -vs-




       BUFFALO MEAT SERVICE, INC., doing business
       as BOULEVARD BLACK ANGUS, also known as
       BLACK ANGUS MEATS, also known as
       BLACK ANGUS MEATS & SEAFOOD,
       ROBERT SEIBERT,
       DIANE SEIBERT,
       KEEGAN ROBERTS,

                                       Defendants.

                                       Examination Before Trial of

       DEBORAH NEGRYCH, taken pursuant to the Federal Rules of

       Civil Procedure, in the law offices of GRECO TRAPP, PLLC,

       1700 Rand Building, 14 Lafayette Square, Buffalo, New York,

       taken on January 8, 2018, commencing at 9:36 A.M., before

       MARY ANN MORETTA, Notary Public.
Case 1:15-cv-00049-WMS-HKS Document 106-16 Filed 08/20/19 Page 3 of 6



                                                                        161




  1   A.   No.

  2   Q.   And did       you ever, at any time, tell Jamie that

  3        D arcy didn't find it funny, his joking about her

  4        c hildren?

  5   A.   She didn't say that to me.

  6   Q.   No.     Did   you ever tell Jamie that Darcy didn't

  7        find it funny relative to him joking about her

  8        c hildren?

  9   A.   No.

 10   Q.   Okay.     Did   you ever tell Jamie that he had to

 11        s top doing anything relative to Darcy Black?

 12   MR. OPPENHEIMER:            Form.

 13   T HE WITNESS:        Yes.

 14   B Y MS. GRECO:

 15   Q.   What?

 16   A.   Darcy came to me and said she doesn't find

 17        Jamie's jokes funny anymore.              I said Jamie, Darcy

 18        d oesn't find     your jokes funny anymore.

 19   Q.   And do    you know -- did       you ever ask what Darcy

20         meant about Jamie's, quote, unquote, jokes?

21    A.   No.

22    Q.   Do you know if Jamie Lapress referred to

23         African-American customers as nigs?




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-16 Filed 08/20/19 Page 4 of 6



                                                                        162




      A.   No, he never did.

      Q.   You know for sure he never did?

      A.   I never heard him.

      Q.   Well, you didn't work in the pack room, did              you?

      MR. OPPENHEIMER:       You are arguing with her now.

      B Y MS. GRECO:

      Q.   You said he never did.          What I want to know is

           h ow do   you know that?

      M R. OPPENHEIMER:      She said she never saw or heard

           h im.

      T HE WITNESS:     I never heard it.

      B Y MS. GRECO:

      Q.   How much time would        you see him during the day?

      A.   About half the day.

      Q.   Okay.     So he would spend half the day in the

           front of the room?

      A.   In the washroom.        He was mostly in the washroom.

      Q.   He spent most of the day in the washroom?

      A.   In the washroom, washing trays in there, yes.

      Q.   What else would he do in the washroom?

      A.   Put the load away.

      Q.   Anything else?

      A.   I never paid attention to what other people did.




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-16 Filed 08/20/19 Page 5 of 6



                                                                        224




           a t Black Angus?

      A.   No.

      Q.   Once she started working at Black Angus, was she

           a full-time worker?

      A.   Yes.

      MR. OPPENHEIMER:       Form.

      B Y MS. GRECO:

      Q.   What would her schedule have been?

      A.   Usually she was on later in the day.                She would

           close at night.

      Q.   And did she work Saturdays?

      A.   Yes.

      Q.   Okay.    And would that also be later in the day --

           strike that.      What were the hours normally on

           S aturday at Black Angus Meat?

      A.   We were there nine to six.

      Q.   And on Saturdays, did she          work nine to six or did

           s he have different hours?

      A.   She would come in a little later, but you don't

           get out at six because Saturdays everything has

           to be wrapped and taken care of because we are

           closed on Sunday and Monday.

      Q.   Would she then close out on Saturdays?




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-16 Filed 08/20/19 Page 6 of 6



                                                                        250




  1   Q.   Did    you ever have any understanding where this

  2        incident occurred between          Jamie Lapress and Darcy

  3        Black?

  4   A.   I don't recall.

  5   Q.   Do you recall if anyone ever told              you?

  6   A.   No, I don't.      I knew nothing about it.            I wasn't

  7        there.     I didn't know anything about it.            I may

  8        h ave been there, but I didn't know anything about

  9        it.

 10   Q    Okay.     Did anyone, other than Keegan Roberts,

 11        e ver speak to    you regarding this incident?

 12   MR. OPPENHEIMER:       Form.

 13   B Y MS. GRECO:

 14   Q.   I'm asking at any time, that means before or

 15        after Darcy Black left Black Angus Meat.

16    A.   No.

17    Q.   Okay.    Do   you recall Miss Black saying to you --

18         complaining to     you that Mr. Lapress referred to

19         her children as niggers?

20    A.   No.

21    Q.   Do    you recall Miss Black telling          you -- well,

22         strike that.      Do   you recall Miss Black saying

23         t hat Mr. Lapress said to her           you have two -- do




                             Sue Ann Simonin Court Reporting
